468 F.2d 625
Johnny STAIR, Plaintiff-Appellant,v.Alfred W. TAYLOR, Defendant-Appellee.
No. 72-1401.
United States Court of Appeals,Sixth Circuit.
Sept. 1, 1972.

Before EDWARDS and MILLER,* Circuit Judges, and CECIL, Senior Circuit Judge.

ORDER

1
The appeal of Johnny Stair, plaintiff-appellant herein, coming on to be heard before this Court upon the briefs of the parties and the record in the District Court,


2
It is ordered that the judgment of the District Court be and it is hereby affirmed for the reasons stated in the Memorandum Opinion and Order of Judge C. G. Neese, of the United States District Court for the Eastern District of Tennessee, Northeastern Division, 347 F.Supp. 1223.



*
 Judge Miller did not participate in this decision